         Case 4:18-cv-00861-JSW Document 150 Filed 05/15/20 Page 1 of 6



 1   [COUNSEL LISTED ON SIGNATURE PAGE]
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE BIG HEART PET BRANDS                    Lead Case No. 4:18-cv-00861-JSW
     LITIGATION
12                                                 (Consolidated with No. 4:18-cv-01465; 4:18-
                                                   cv-01466; 4:18-cv-01099; and 4:18-cv-01663)
13   This Document Relates to:
                                                   JOINT STATUS REPORT
14   ALL ACTIONS
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 1
                                        JOINT STATUS REPORT
          Case 4:18-cv-00861-JSW Document 150 Filed 05/15/20 Page 2 of 6



 1          Pursuant to the Court’s March 20, 2020 Order (Dkt. No. 141), the Parties submit the following
 2   Joint Status Report.
 3          Status Conference
 4          On March 20, 2020, the Court ordered the Parties file a joint status report on May 15, 2020 in
 5   advance of the status conference. The Court subsequently took the status conference off-calendar. Dkt.
 6   No. 145.
 7          Status of the Pleadings
 8          On December 6, 2019, Plaintiffs filed their Second Amended Consolidated Class Action
 9   Complaint (“SACC”). Dkt. No. 121. Defendant moved to dismissed the SACC on January 31, 2020.
10   Dkt. No. 128. The motion is fully briefed and the Court ordered supplemental briefing due on May 22,
11   2020. Dkt. No. 149. Thereafter, the Court will take the motion under submission.
12          Status of Discovery
13          A. Written Discovery
14          Discovery commenced in this action following the conference of the Parties pursuant to Rule
15   26(f) of the Federal Rules of Civil Procedure. Since then, the Parties have exchanged written
16   discovery, and Big Heart continues to make productions of documents on a rolling basis in response
17   to Plaintiffs’ discovery requests.
18          B. Depositions
19          The Parties have been engaged in ongoing meet and confers regarding the scheduling of
20   depositions for Big Heart’s corporate designee(s) pursuant to Federal Rule of Civil Procedure 30(b)(6),
21   and employee percipient witnesses. Likewise, the Parties continue to meet and confer regarding the
22   scheduling of Plaintiffs’ depositions. Because this Court’s order on a motion to dismiss will affect
23   what Plaintiffs and claims proceed in this action, prior to engaging in time consuming depositions and
24   costly expert discovery, the Parties have previously sought and obtained extensions to certain
25   deadlines in this matter [see, i.e., ECF No. 106]. Thus, the Parties anticipate scheduling depositions
26   soon after the Court issues its order on Defendant’s motion to dismiss.
27          C. Non-Party Subpoenas
28          Plaintiffs have also issued subpoenas and engaged in meet and confers with various non-


                                                       2
                                              JOINT STATUS REPORT
Case 4:18-cv-00861-JSW Document 150 Filed 05/15/20 Page 3 of 6
        Case 4:18-cv-00861-JSW Document 150 Filed 05/15/20 Page 4 of 6



 1                                              Megan L. Whipp
                                                WINSTON & STRAWN LLP
 2                                              333 S. Grand Ave., 38th Floor
                                                Los Angeles, CA 90071
 3                                              Telephone: (213) 615-1878
                                                Facsimile: (213) 615-1750
 4                                              Email: mwhipp@winston.com
 5                                              Attorneys for Defendant
                                                BIG HEART PET BRANDS INC.
 6

 7   Dated: May 15, 2020                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 8
                                         By:    /s/ Rebecca A. Peterson
 9
                                                Rebecca A. Peterson
10                                              Robert K. Shelquist
                                                100 Washington Avenue South,
11                                              Suite 2200
                                                Minneapolis, MN 55401
12                                              Telephone: (612) 339-6900
                                                Facsimile: (612) 339-0981
13                                              Email: rapeterson@locklaw.com
                                                Email: rkshelquist@locklaw.com
14
                                                Kevin A. Seely
15                                              Steven M. McKany
                                                ROBBINS ARROYO LLP
16                                              600 B Street, Suite 1900
                                                San Diego, CA 92101
17                                              Telephone: (619) 525-3990
                                                Facsimile :(619) 525-3991
18                                              Email: kseely@robbinsarroyo.com
                                                Email: smckany@robbinsarroyo.com
19
                                                Daniel E. Gustafson
20                                              Karla M. Gluek
                                                Joseph C. Bourne
21                                              Raina C. Borrelli
                                                GUSTAFSON GLUEK, PLLC
22                                              Canadian Pacific Plaza
                                                120 South 6th Street, Suite 2600
23                                              Minneapolis, MN 55402
                                                Telephone: (612) 333-8844
24                                              Facsimile: (612) 339-6622
                                                Email:dgustafson@gustafsongluek.com
25                                              Email: kgluek@gustafsongluek.com
                                                Email: jbourne@gustafsongluek.com
26                                              Email: rborrelli@gustafsongluek.com

27                                              Charles Laduca
                                                Katherine Van Dyck
28                                              CUNEO GILBERT & LADUCA, LLP


                                             4
                                    JOINT STATUS REPORT
     Case 4:18-cv-00861-JSW Document 150 Filed 05/15/20 Page 5 of 6



 1                                           4725 Wisconsin Ave, NW Suite 200
                                             Washington, DC 20016
 2                                           Telephone: (202) 789-3960
                                             Facsimile: (202) 789-1813
 3                                           Email: kvandyck@cuneolaw.com
                                             Email: charles@cuneolaw.com
 4
                                             Joseph DePalma
 5                                           Susana Cruz Hodge
                                             LITE DEPALMA GREENBERG, LLC
 6                                           570 Broad Street, Suite 1201
                                             Newark, NJ 07102
 7                                           Telephone: (973) 623-3000
                                             Email: jdepalma@litedepalma.com
 8                                           Email: scruzhodge@litedepalma.com
 9                                           Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          5
                                 JOINT STATUS REPORT
          Case 4:18-cv-00861-JSW Document 150 Filed 05/15/20 Page 6 of 6



 1                                             ATTESTATION
 2          I, Ronald Y. Rothstein, attest that the above listed signatories on whose behalf this document
 3   is being filed, have concurred in the context and have authorized the filing.
 4   Dated: May 15, 2020
                                                          /s/ Ronald Y. Rothstein
 5                                                        Ronald Y. Rothstein
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        6
                                               JOINT STATUS REPORT
